
	
		II
		111th CONGRESS
		1st Session
		S. 502
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2009
			Mr. Kohl (for himself,
			 Mr. Durbin, and Mrs. Lincoln) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To promote labor force participation of
		  older Americans, with the goals of increasing retirement security, reducing the
		  projected shortage of experienced workers, maintaining future economic growth,
		  and improving the Nation's fiscal outlook.
	
	
		1.Short titleThis Act may be cited as the
			 Older Worker Opportunity Act of
			 2009.
		2.Tax credit for employing older workers in
			 flexible work programs
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business related
			 credits) is amended by adding at the end the following new section:
				
					45R.Flexible work credit
						(a)In generalFor purposes of section 38, in the case of
				an eligible employer, the flexible work credit determined under this section
				for the taxable year shall be equal to 25 percent of the qualified wages for
				such taxable year.
						(b)Eligible employerFor purposes of this section, the term
				eligible employer means an employer which—
							(1)maintains a qualified trust (within the
				meaning of section 401(a)), and
							(2)provides health insurance coverage (as
				defined in section 9832(b)(1)(A)) to employees and pays no less than 60 percent
				of the cost of such health insurance coverage with respect to each full-time
				employee receiving such coverage.
							(c)Qualified wages definedFor purposes of this section—
							(1)Qualified wagesThe term qualified wages means
				the wages paid or incurred by an eligible employer during the taxable year to
				eligible individuals.
							(2)Eligible individuals
								(A)In generalThe term eligible individual
				means an individual who, at the time such wages are paid or incurred—
									(i)has attained the age of 62, and
									(ii)is participating in a formal flexible work
				program.
									(B)LimitationSuch term shall not include any individual
				who begins participation in a formal flexible work program during any period in
				which more than 20 percent of the employees of the eligible employer are
				already participating in a formal flexible work program.
								(3)Wages
								(A)In generalThe term wages has the meaning
				given such term by subsection (b) of section 3306 (determined without regard to
				any dollar limitation contained in such section).
								(B)Other rulesRules similar to the rules of paragraph (2)
				and (3) of section 51(c) shall apply for purposes of this section.
								(C)TerminationThe term wages shall not
				include any amount paid or incurred to an individual after December 31,
				2012.
								(4)Only first $6,000 of wages per year taken
				into accountThe amount of
				the qualified wages which may be taken into account with respect to any
				individual shall not exceed $6,000 per year.
							(d)Formal flexible work programFor purposes of this section—
							(1)In generalThe term formal flexible work
				program means a program of an eligible employer—
								(A)which consists of core time and flex
				time,
								(B)under which core time does not
				exceed—
									(i)20 hours per week,
									(ii)3 days per week, or
									(iii)1,000 hours per year, and
									(C)which meets the requirements of subsection
				(e).
								(2)Core timeThe term core time means the
				specific time—
								(A)during which an employee is required to
				perform services related to employment, and
								(B)which is determined by the employer.
								(3)Flex timeThe term flex time means the
				time other than core time—
								(A)during which an employee is required to
				perform services related to employment, and
								(B)which is determined at the election of the
				employee.
								(e)RequirementsA program shall not be considered a formal
				flexible work program under this section unless such program meets the
				following requirements:
							(1)Duration of programThe program shall allow for participation
				for a period of at least 1 year.
							(2)No change in health care
				benefitsWith respect to a
				participant whose work schedule is no less than 20 percent of the work schedule
				of a similarly situated full-time employee—
								(A)such participant shall be entitled to the
				same health insurance coverage to which a similarly situated full-time employee
				would be entitled,
								(B)the employer shall contribute the same
				percentage of the cost of health insurance coverage for such participant as the
				employer would contribute for a similarly situated full-time employee,
				and
								(C)such participant shall be entitled to
				participate in a retiree health benefits plan of the employer in the same
				manner as a similarly situated full-time employee, except that service credited
				under the plan for any plan year shall be equal to the ratio of the
				participant’s work schedule during such year to the work schedule of a
				similarly situated full-time employee during such year.
								(3)No reduction in pension benefits
								(A)Defined benefit plans
									(i)A participant shall be entitled to
				participate in a defined benefit plan (within the meaning of section 414(j)) of
				the employer in the same manner as a similarly situated full-time
				employee.
									(ii)Service credited to a participant under the
				plan for any plan year shall be equal to the ratio of the participant’s work
				schedule during such year to the work schedule of a similarly situated
				full-time employee during such year.
									(iii)If the plan uses final average earnings to
				determine benefits, final average earnings of the participant shall be no less
				than such earnings were before the participant entered the program.
									(B)Defined contribution plansA participant shall be entitled to
				participate in a defined contribution plan (within the meaning of section
				414(i)) of the employer in the same manner as a similarly situated full-time
				employee, and the employer shall match the participant’s contributions at the
				same rate that the employer would match the contributions of a similarly
				situated full-time employee.
								(C)No forfeiture of pension
				benefitsThe pension benefits
				of a participant shall not be forfeited under the rules of section 411(a)(3)(B)
				or section 203(a)(3)(B) of the Employee Retirement Income Security Act of 1974
				with respect to a participant who has attained normal retirement age as of the
				end of the plan year.
								(4)Nondiscrimination ruleEligibility to participate in the program
				shall not discriminate in favor of highly compensated employees (within the
				meaning of section 414(q)).
							(f)Certain individuals
				ineligibleFor purposes of
				this section, rules similar to the rules of section 51(i)(1) and section 52
				shall apply.
						(g)RegulationsThe Secretary may prescribe such
				regulations as are necessary to carry out the purposes of this section,
				including simplified rules to satisfy the requirements of subsection (e)(3)(C)
				taking into account the requirements of section 411 and section 203 of the
				Employee Retirement Income Security Act of
				1974.
						.
			(b)Credit made part of general business
			 creditSubsection (b) of
			 section 38 of the Internal Revenue Code of 1986 is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the flexible work credit determined under
				section
				45R(a).
					.
			(c)No double benefitSubsection (a) of section 280C of the
			 Internal Revenue Code of 1986 is amended by inserting 45R(a),
			 after 45P(a),.
			(d)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					Sec. 45R. Flexible work
				credit..
				
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to wages paid after December 31, 2008.
			
